Exhibit 10.1

EXECUTION COPY

CONFIRMATION FOR BASE CAPPED CALL TRANSACTION

 

Date:    June 9, 2009 To:    Equinix, Inc. (“Counterparty”) Telefax No.:   
(650) 513-7907 Attention:    General Counsel From:    Deutsche Bank AG, London
Branch (“Dealer”) Telefax No.:    44-11-3336-2009

Transaction Reference Number: 334438

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced Transaction entered into on the
Trade Date specified below between Dealer and Counterparty. This Confirmation
supplements, forms a part of, and is subject to the Master Terms and Conditions
for Capped Call Transactions dated as of June 9, 2009 and as amended from time
to time (the “Master Confirmation”) between Dealer and Counterparty.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. DEUTSCHE BANK SECURITIES INC.
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).

1. The definitions and provisions contained in the Definitions (as such term is
defined in the Master Confirmation) and in the Master Confirmation are
incorporated into this Confirmation. In the event of any inconsistency between
those definitions and provisions and this Confirmation, this Confirmation will
govern.

2. The particular Transaction to which this Confirmation relates is entered into
as part of an integrated hedging transaction of the Convertible Notes pursuant
to the provisions of Treasury Regulation Section 1.1275-6.

3. The particular Transaction to which this Confirmation relates shall have the
following terms:

 

Trade Date:    June 9, 2009 Effective Date:    The closing date of the initial
issuance of the Convertible Notes.

 

Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony Dilorio

   Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.



--------------------------------------------------------------------------------

Premium:    USD17,274,400 Premium Payment Date:    The Effective Date
Convertible Notes:    4.75% Convertible Subordinated Notes of Counterparty due
2016, offered pursuant to a Prospectus to be dated June 9, 2009 and issued
pursuant to the Indenture. Number of Units:    The number of Convertible Notes
in denominations of USD1,000 principal amount issued by Counterparty on the
closing date for the initial issuance of the Convertible Notes, other than any
Option Securities (as defined in the Underwriting Agreement). Applicable
Percentage:    40% Strike Price:    As of any date, an amount in USD, rounded to
the nearest cent (with 0.5 cents being rounded upwards), equal to USD1,000
divided by the Unit Entitlement. Cap Price:    USD114.816 Number of Shares:   
The product of the Number of Units, and the Unit Entitlement. Expiration Date:
   June 15, 2016 Unit Entitlement:    As of any date, a number of Shares per
Unit equal to the “Conversion Rate” (as defined in the Indenture, but without
regard to any adjustments to the Conversion Rate pursuant to the Excluded
Provisions of the Indenture). Relevant Convertible Notes:    Whether any
Convertible Notes will be Relevant Convertible Notes hereunder or under the
Additional Capped Call Transaction dated as of the date hereof (the “Additional
Capped Call Transaction”), shall be determined as follows: Convertible Notes
that are converted pursuant to the Indenture shall be allocated as Relevant
Convertible Notes first to this Transaction until all Units hereunder are
exercised or terminated, and then to the Additional Capped Call Transaction.
Indenture:    The Indenture to be dated as of June 12, 2009 by and between
Counterparty and U.S. Bank National Association, as trustee, and the other
parties thereto pursuant to which the Convertible Notes are to be issued. For
the avoidance of doubt, references herein to sections of the Indenture are based
on the draft of the Indenture most recently reviewed by the parties at the time
of execution of this Confirmation. If any relevant sections of the Indenture are
changed, added or renumbered following execution of this Confirmation but prior
to the execution of the Indenture, the parties will amend this Confirmation in
good faith to preserve the economic intent of the parties. Excluded Provisions:
   The Make Whole Provision and Section 4.07(c) of the Indenture

 

2



--------------------------------------------------------------------------------

Stock Split Provision:    Section 4.07(a)(i) of the Indenture Make Whole
Provision:    Section 4.08 of the Indenture Dilution Provision:    Section
4.07(a) of the Indenture Exchange in Lieu of Conversion Provision:    Section
4.05 of the Indenture Merger Provision:    Section 4.10 of the Indenture Free
Convertibility Date:    March 15, 2016 Retraction Provision:    Section 4.04(a)
of the Indenture Early Unwind Date:    June 17, 2009, or such later date as
agreed by the parties hereto.

 

3



--------------------------------------------------------------------------------

4. Counterparty hereby agrees (a) to check this Confirmation promptly upon
receipt so that errors or discrepancies can be promptly identified and rectified
and (b) to confirm that the foregoing correctly sets forth the terms of the
agreement between us with respect to the particular Transaction to which this
Confirmation relates, by manually signing this Confirmation and providing any
other information requested herein or in the Master Confirmation and immediately
returning an executed copy to Dealer by fax at 44 113 336 2009.

 

Yours sincerely, DEUTSCHE BANK AG, LONDON BRANCH By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Managing Director By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director DEUTSCHE BANK SECURITIES INC.,
acting solely as agent in connection with this Transaction By:  

/s/ Lars Kestner

Name:   Lars Kestner Title:   Managing Director By:  

/s/ John Arnone

Name:   John Arnone Title:   Managing Director

Confirmed as of the

date first above written:

 

EQUINIX, INC. By:  

/s/ Keith D. Taylor

Name:   Keith D. Taylor Title:   Chief Financial Officer